Niblack, J.
At the February term, 1880, of the court below, an affidavit and an information were filed against Sebastian Price, the appellant, charging him with the murder of Frederick Wiemer. A jury found him guilty as charged, fixing his punishment at imprisonment during life, and the court rendered judgment in accordance with the verdict.
On the 29th day of December, 1880, the appellant served notice of this appeal on the clerk of the Morgan Circuit Court, and on the day following, that is to say, on the 30th *554day of December, 1880, he served a like notice on the proper prosecuting attorney. On the 5th day of February, 1881. a transcript of the proceedings below was filed in this court..
Counsel for the State have moved to dismiss this appeal,, because the transcript was not filed within thirty days after the appeal was taken.
An appeal in a criminal cause is considered as taken on the day on which notice of it is fully served on the proper officers or party. Winsett v. The State, 54 Ind. 437; The State v. Quick, 73 Ind. 147. The transcript must be filed in this court within thirty days after the appeal is taken. 2 R. S. 1876, p. 411, sec. 151. It is the service of notice upon the proper officers or party, which constitutes the appeal in a criminal cause. 2 R. S. 1876, p. 411, sec. 152.
. The appeal in this case must, therefore, be regarded as having been taken on the 30th day of December, 1880, the day on which the last named notice of appeal was served. The transcript not having been filed within thirty days from that day, the motion to dismiss the appeal will have to be sustained..
The appeal is dismissed, at the costs of the appellant.